JUDGMENT

DONALD C. POGUE, Senior Judge.
This case having been duly submitted for decision; and the court, after due deliberation, having rendered a decision *1357herein; now therefore, in conformity with said decision, and in accordance with the parties’ Joint Status Report, ECF No. 126, it is hereby
ORDERED, ADJUDGED and DECREED that Aluminum, Extrusions from the People’s Republic of China, 76 Fed. Reg. 18,521 (Dep’t Commerce Apr. 4, 2011) (final affirmative countervailing duty determination), as amended by the Final Second Results of Redetermination Pursuant to Court Remand, ECF Nos. 124-1 (conf. version) & 125-1 (pub. version), is AFFIRMED; and it is further
ORDERED, ADJUDGED and DECREED that that any entries covered by Section 516A(e)(1) of the Tariff Act of 1930, as amended, 19 U.S.C. § 1516a(e)(1) (2012), are to be liquidated in accordance with this judgment.